Exhibit AMENDED AND RESTATED EMPLOYMENT AGREEMENT dated as of March 11, 2009 (this “Agreement”), among OTELCO INC.,a Delaware corporation (the “Company”) and MICHAELWEAVER(the “Executive”). WHEREAS, the Executive and Otelco Telephone LLC, a Delaware limited liability company and a wholly-owned subsidiary of the Company, have entered into that certain Amended and Restated Employment Agreement, dated as of June21, 2004, as amended on December 22, 2008 (as amended, the “Prior Agreement”). WHEREAS, the Company and the Executive desire to amend and restate the terms of the Prior Agreement. NOW THEREFORE, in consideration of the mutual covenants contained herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: Section 1.Effective Date. This Agreement shall be effective as of January 1, 2009 (the “Effective Date”). Section 2.Employment Period. Subject to Section 4, the Company hereby agrees to employ the Executive, and the Executive hereby agrees to be employed by the Company, in accordance with the terms and provisions of this Agreement, for the period from the Effective Date through the Termination Date. Section 3.Terms of Employment. (a)Position.During the Employment Period, the Executive shall serve as Chief Executive Officer and President of the Company and certain of its subsidiaries (collectively, the “Company Entities”) and shall report to the Board of Directors of the Company (the “Board”) and each such subsidiary.The Executive shall have supervision and control over, and responsibility for, the management and operational functions of the Company Entities and shall have such other powers and duties (consistent with the customary powers and duties of a chief executive officer) as may from time to time be prescribed by the Board. (b)Full Time.During the Employment Period, and excluding any periods of vacation and sick leave to which the Executive is entitled, the Executive agrees to devote his full business time and efforts, to the best of his ability, experience and talent, to the business and affairs of the Company Entities. During the Employment Period, it shall not be a violation of this Agreement for the Executive to serve on corporate, civic or charitable boards or committees or manage personal investments (including serving as a member of boards of directors or similar bodies of entities not engaged in competition with the Company Entities (as determined by the Board in its reasonable discretion)), in each case, so long as such activities do not interfere with the performance of the Executive’s responsibilities as an employee of the Company Entities in accordance with this Agreement. (c)Compensation. (i)Base Salary.During the Employment Period, the Executive shall receive an annual base salary of $300,000, which Annual Base Salary shall be subject to annual increase by an amount equal to reflect the increase in the cost of living, if any, between the date of the immediately preceding increase and the date of each such adjustment, based upon the Consumer Price Index for Urban Consumers, or if that index is discontinued, a similar index prepared by a department or agency of the United States government (as so adjusted, the “Annual Base Salary”). The Annual Base Salary shall be paid in accordance with the customary payroll practices of the Company, subject to withholding and other payroll taxes. (ii)Bonus.For each fiscal year during the Employment Period, the Executive will be entitled to receive a bonus (the “Bonus”). The Bonus shall be based upon the Company achieving operating and/or financial goals to be established by the Board or any duly appointed committee thereof in good faith, in its sole discretion. (iii) Benefits.During the Employment Period, the Executive shall be entitled to participate in all incentive (including any long term incentive plan), savings and retirement plans, practices, policies and programs applicable generally to other executives of the Company Entities and shall be eligible for participation in and shall receive all benefits under welfare benefit plans, practices, policies and programs provided by the Company Entities to the extent applicable generally to other executives of the Company Entities. In addition, the Executive will be entitled to the benefits specified herein. (iv)Automobile.During the Employment Period, the Company shall continue to provide the Executive with the use of a Company automobile (or, at the Company’s option, shall lease an automobile for the Executive’s use) and shall reimburse the Executive for all reasonable expenses incurred by the Executive in connection with the use and maintenance of such automobile. (v)Expenses.The Executive shall be entitled to receive reimbursement for all reasonable expenses incurred by the Executive during the Employment Period in connection with the performance of his duties hereunder, in accordance with the policies, practices and procedures of the Company as in effect from time to time. (vi)Vacation and Holidays.During the Employment Period, the Executive shall be entitled to paid vacation in accordance with the policies of the Company applicable to other executives of the Company generally. Section 4.Termination of Employment. (a)Death or Disability.The Executive’s employment shall terminate automatically upon the Executive’s death. If the Company intends to terminate the Executive’s employment due to Disability, the Company shall give to the Executive written notice of its intention to terminate the Executive’s employment. In such event, the Executive’s employment with the Company shall terminate effective on the 30th day after receipt of such notice by the Executive if, within the 30 days after such receipt, the Executive shall not have returned to full-time performance of the Executive’s duties. For purposes of this Agreement, “Disability” shall mean the Executive’s inability to perform his duties and obligations hereunder for any 90 days during a period of 180 consecutive days due to mental or physical incapacity as determined by a physician selected by the Company or its insurers. (b)Cause.The Executive’s employment may be terminated at any time by the Company for Cause or Without Cause. “Cause” will mean that any of the following will have occurred: (i)the Executive has been convicted of a felony, stolen funds or otherwise engaged in fraudulent conduct, (ii) the Executive has engaged in willful misconduct or has been grossly negligent, in each case, which has been materially injurious to the Company, (iii) the Executive has failed or refused to comply with directions of the Board that are reasonably consistent with the Executive’s current position, or (iv) the Executive has breached the terms of this Agreement. “Without Cause” shall mean a termination by the Company of the Executive’s employment during the Employment Period for any reason other than a termination based upon Cause, death or Disability. -2- (c)Termination by the Executive.The Executive may terminate his employment with the Company at any time upon at least 60 days prior written notice thereof. (d)Notice of Termination.Any termination by the Company for Cause or Without Cause or by the Executive for any reason shall be communicated by Notice of Termination to the other party hereto. For purposes of this Agreement, a “Notice of Termination” means a written notice which (i) indicates the specific termination provision in this Agreement relied upon, (ii) to the extent applicable, sets forth in reasonable detail the facts and circumstances claimed to provide a basis for termination of the Executive’s employment under the provision so indicated and (iii) if the date of termination is other than the date of receipt of such notice, specifies the termination date (the “Termination Date”). (e)Separation from
